Citation Nr: 0526940	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  00-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1969 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, denied entitlement service connection for a 
head injury, resulting in organic brain syndrome.

In a decision of the Board dated in May 2001, the veteran's 
claim of entitlement service connection for a head injury, 
resulting in organic brain syndrome was denied.  The veteran 
appealed the denial of his claim to the United States Court 
of Appeals For Veterans Claims (CAVC).

In September 2001 a Motion for Remand and Stay Of Proceedings 
was submitted by the appellee.  In November 2001, the 
appellant filed a Response to Appellee's Motion for Remand 
and Stay Of Proceedings.  In January 2002, the CAVC issued an 
Order granting the motion and vacating the May 2001 decision 
of the Board.

Pursuant to the January 2002, CAVC Order, in November 2002, 
the Board remanded the issue directing that the RO arrange 
for a the veteran to be provided with any additional due 
process requirements pursuant to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), and that the 
veteran be scheduled for video conference hearing.

In December 2002, the veteran was notified by the RO that he 
had been scheduled to appear for a video conference hearing 
on January 23, 2003.  The veteran failed to appear for the 
hearing as scheduled.

This matter was previously before the Board in January 2004, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDING OF FACT

Organic brain syndrome resulted from an in-service head 
injury.


CONCLUSION OF LAW

The veteran is entitled to service connection for organic 
brain syndrome.  38 U.S.C.A.  §§ 1110, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, VA's 
duty to notify and assist has been met to the extent 
necessary to allow the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

If not shown during service, service connection may be 
granted for brain hemorrhage, brain thrombosis, psychosis, or 
other diseases of the nervous system if manifest to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the service records reveals that on June 25, 
1970, the veteran was thrown from a track vehicle, and 
sustained a fracture of transverse processes L1 through L4, 
and ruptured his spleen.  He underwent an exploratory 
laparotomy and a splenectomy.  During his hospitalization he 
was diagnosed with falciparum malaria, which was 
appropriately treated.  However, the actual records 
associated with the June 25 injury are not of record.  
Treatment records dated September 17, 1970 and August 2, 1971 
specifically noted that no old records were available.  There 
is no documentation of complaints, treatment, or diagnosis of 
a head injury in the service medical records.  Separation 
examination dated in February 1972 revealed normal head, 
neurologic, and psychiatric evaluation.

In October 1973, the veteran was accorded a VA examination 
for claims not currently at issue.  The veteran, in pertinent 
part, reported that his spleen had ruptured from concussion 
because of a mine blast injury in Vietnam.  The examination 
report is negative for reports of or a diagnosis referable to 
a head injury, resulting in organic brain syndrome.

A VA hospital treatment record dated in March 1989 shows that 
the veteran reported problems with irritation and 
frustration.  He provided a long history consistent with 
attention deficit disorder with hyperactivity, and learning 
problems.  Physical examination, including peripheral and 
neurologic evaluations, was completely normal.  He reported 
that he had sustained some type of brain injury due to a mine 
explosion during his tour of duty in Vietnam.  He could not 
recall whether or not he was in a coma following the 
explosion.  A computer tomography (CT) was normal, showing no 
mass, lesion, or defect in the brain structure.  Organic 
brain disease was ruled out.  The diagnoses were post 
traumatic stress disorder (PTSD), attention deficit with 
hyperactivity, and adjustment disorder with depressed mood.

A March 1989 VA psychological evaluation report shows that 
due to a developmental history consistent with attention 
deficit disorder and a head injury in Vietnam, an evaluation 
was recommended to rule out organic brain syndrome.  The 
results of the evaluation revealed evidence of a low IQ and 
limited cognitive resources to deal with the world.  The 
examiner stated while PTSD and organic brain syndrome from 
combat experiences could not be ruled out, the emotional and 
cognitive functioning suggested difficulties dating back to 
the veteran's childhood.

A June 1989 VA examination report was negative for complaints 
or diagnosis referable to a head injury, resulting in organic 
brain syndrome.

A February 1990 Denver Vet Center letter shows the counselor 
reported that the veteran's initial intake assessment was 
PTSD.  He reported that he had sustained serious head 
injuries while in Vietnam.  It was opined that some of his 
problems could stem from his reported inservice incident.

A VA hospitalization report dated in March 1990, shows that 
the veteran presented with complaints of a headache and 
right-sided weakness.  A CT scan was negative. His light 
perception was also negative.  A magnetic resonance imaging 
(MRI) revealed right cerebellar infarct.  An echocardiogram 
was negative.  The diagnoses were right cerebellar 
cerebrovascular accident (CVA), PTSD, depression, and 
migraine cephalalgia.

An August 1991 VA PTSD examination report shows that the 
veteran reported he had been hospitalized in March 1990 due 
to a stroke.  The examination report was negative for 
complaints or diagnoses referable to a head injury or organic 
brain syndrome.  The diagnoses were PTSD and dementia, mild 
to moderate, secondary to a CVA.

An August 1991 psychological evaluation report shows 
diagnoses of chronic dysthymia and PTSD.

VA outpatient treatment records dated from May to July 1994, 
reveal that the veteran was seen with complaints referable to 
his service-connected PTSD.  His past medical history 
pertinently included a closed head injury in 1971.

A July 1994 neuropsychological evaluation report shows 
diagnoses of cognitive disorder, not otherwise specified; 
personality change likely due to closed head injury and 
possibly ischemic infarcts, with features of depression, 
aggression, and mild paranoia; dysthymia disorder; and PTSD, 
chronic.  Also noted were a history of traumatic brain injury 
and a record of possible CVAs.

A VA outpatient treatment record dated in November 1994 shows 
that the veteran was evaluated for memory and cognition.  The 
record reflects a history of closed head injury from Vietnam, 
a cerebellar CVA in 1990, and another CVA in 1994.  It was 
also noted that he suffered from PTSD and depression.

A February 1995 neuropsychological evaluation report from PHP 
Healthcare Corporation shows the veteran had a cognitive 
disorder, not otherwise specified, and a personality change 
likely due to closed head injury with features of depression, 
aggression, and mild paranoia.  A psychologist related these 
medical disorders, at least in part, to the veteran's active 
duty assignments in Vietnam.

An April 1995 VA neuropsychological assessment shows it was 
not clear that cognitive and emotional deficits were due to 
acquired cerebral dysfunction due to an insult to the brain 
such as the traumatic brain injury apparently suffered in 
Vietnam.  It was noted that poor verbal learning might 
reflect acquired disability based on an insult to the brain 
in adulthood such as sustained in Vietnam, but this was not 
clear, as it might be due to a life long learning disability.  
The examiner stated that he was unable to determine whether 
the cognitive deficits found were due to closed head trauma 
in Vietnam, and based on the evidence in the record that the 
episodes of explosive loss of emotional control predated 
induction into service.  The examiner also stated that his 
assessment focused exclusively on neuropsychological factors 
without contribution of PTSD or other psychiatric illnesses.

A July 1995 VA psychiatric examination report shows there was 
noted evidence of borderline intelligence.  The examiner 
noted the presence of organic brain syndrome, although he was 
unable to specify the etiology of such syndrome.  He noted 
the history of CVA with MRI evidence of a stroke in the right 
cerebellar hemisphere in March 1990, and the history of 
alcohol abuse, which could lead to the development of organic 
brain syndrome.  He opined that it would seem likely that the 
presence of organic brain syndrome was most likely due to the 
severe accident the veteran suffered in Vietnam with no 
evidence to rule this in or out.  The clinical evidence 
suggested organic brain syndrome that was fairly severe, but 
complicated by borderline intelligence from birth.

VA outpatient treatment records dated from May 1996 to 
February 2000, reveal  ongoing treatment for the veteran's 
psychiatric disabilities.  They also refer to a history of a 
closed head injury in Vietnam with resultant cognitive 
problems.

In July 1998 a VA social worker stated that he had worked 
with the veteran since May 1998, that the medical and 
psychiatric information that was available to him was 
incomplete, and that because of an apparent brain injury that 
had occurred during active service there was evidence of some 
disinhibition in the veteran's impulse control.

A VA examination report dated in April 1999 shows that the 
examiner stated a review of the records revealed the case at 
issue was difficult to evaluate.  He noted that there had 
been multiple evaluations without definitive evidence of a 
significant inservice head injury.  The examination revealed 
significant organic brain syndrome.  The examiner stated that 
he could shed no further light on the exact cause of organic 
brain syndrome.  The diagnoses were organic brain syndrome, 
moderate of undetermined cause, and PTSD.

A private consultation report from B. Rines, Ph.D., a 
forensic psychologist, received in November 2002, shows that 
the psychologist reported that he had reviewed a set of 
medical records of the veteran which had occurred during his 
Army service and primarily of later treatment with VA.  Dr. 
Rines opined that if you were to parse the logic of the 
various examinations, it would appear that the neurological 
test results in 1989 did not support the veteran's behavior 
being the result of an attention deficit hyperactivity 
disorder, and that subsequent examinations done in 1994 
suggested that his brain damage and resulting behavioral 
condition was not cerebella, but "frontal" which was how 
his behavior would be characterized.  He further opined that 
the general theme throughout the examinations were that, at 
its simplest, the examiners could not determine whether the 
behavior was due to earlier psychological difficulties of his 
youth carried into adulthood, or the result of the combat 
incident in Vietnam, to more firm statements that appeared 
repeatedly that his organic brain syndrome was a direct 
result of the mine explosion and ejection from the tracked 
vehicle in service.  Dr. Rines concluded that based on a 
review of the specified medical records the veteran's current 
irascible, hostile and generally inappropriate psychological 
and social behavior was likely, by reasonable psychological 
probability, a direct result of an organic brain syndrome.  
He added that it was clearly within the realm of 
psychological probability, based on the review of the record, 
that the most reasonable and most likely known proximate 
cause was the combat incident in Vietnam in June of 1970, at 
which time a mine exploded under a vehicle in which  he was 
riding in or on and which led to other grievous physical 
injuries.

A private medical record from R. L. Borrego, Ph.D., dated in 
December 2003 shows that it was noted that the veteran's 
service medical record from 1969 to 1972 were reviewed in 
conjunction with formulating this opinion.  Dr. Borrego also 
indicated reviewing seven VA Compensation and Pension 
Examinations dated from 1989 and 1999; VA medical records 
from 1973 and 2000; and treatment and evaluation records from 
PHP Healthcare Corp. at Fitzsimmons Army Medical Center from 
1991 through 1995.  Dr. Borrego reported that the diagnosis 
of organic brain syndrome was well documented in the 
veteran's records.  The nature of the brain dysfunction was 
described as both neurocognitive and emotional/personality.  
His neurocognitive deficits included deficits in 
attention/concentration, severely impaired verbal memory, 
moderately impaired executive functioning, word fluency 
deficits, and what appeared to be generalized impairment with 
the integrity of the anterior part of the brain possibly 
being more compromised.  His emotional problems were well 
documented and had been considered a sequelae of his organic 
brain syndrome.  He had been described as having an organic 
personality disorder, explosive type.  His treating 
psychiatrist and social worker from the VA stated in a letter 
dated in July 1998 that because of an apparent brain injury, 
which occurred during his service in Vietnam, there was some 
disinhibition in his impulse control. When he would become 
angry or agitated he might act upon violent impulses without 
the usual lag time that enables many people to control those 
impulses.  The 1995 VA examination report suggested that the 
veteran's dysfunction was severe enough to handicap him in 
daily life.  It was clear from the records that the veteran's 
organic personality disorder, explosive type and emotional 
dysregulation had resulted in the inability to maintain 
competitive employment and function adequately in most social 
situations.

Dr. Borrego continued that whereas the diagnosis of organic 
brain syndrome was well documented, the etiology of this 
condition had not been as conclusively stated. Some examiners 
had suggested that his condition predated military service.  
Dr. Borrego's indicated that his review of the records did 
not reveal any records predating his military service.  There 
was no evidence of a psychiatric disorder or neurologic 
diagnosis prior to his entering the military.  Although his 
reported academic history is suggestive of a learning 
disorder and possibly attention deficit disorder with 
hyperactivity, it was unlikely that these conditions would 
account for his current neuropsychological status.  Dr. 
Borrego opined that it would be highly unlikely that the 
veteran could have made it through Army basic training and 
achieve the rank of E-4 (he apparently obtained this rank 
prior to his injury) if he had the brain dysfunction, which 
has been described by numerous examiners.  Also, his cerebral 
vascular accident in 1990 was in the right cerebellum per 
MRI.  It was not likely that a stroke in this area of the 
brain would result in the symptoms the veteran displays.  The 
issue of his alcohol abuse as a cause of his brain 
dysfunction has also been raised, but his past history of 
alcohol abuse was not extensive enough to cause the 
persisting dementia as displayed.  Available research was 
said to indicate that neuropsychological dysfunction would 
resolve when the individual discontinues drinking.  The 
veteran's pattern of neuropsychological test findings were 
consistent with a traumatic brain injury in that the usual 
finding in such injuries is a diffuse generalized pattern 
with some focal signs.  The focal signs are often in the 
frontal or temporal lobes.  The veteran's neuropsychological 
test pattern was consistent with diffuse generalized 
impairment and possibly more compromise of the anterior part 
of the brain per the 1994 VA neuropsychological evaluation. 
According to available records the only head injury the 
veteran has sustained occurred when he was riding on a track 
vehicle that hit a mine and threw him off the vehicle while 
serving in hostile territory in Vietnam.

Dr. Borrego noted that the veteran's service records 
indicated that in 1970 he was in hostile territory in Vietnam 
and was thrown from a track vehicle and sustained fracture of 
transverse processes LI - L4 and a ruptured spleen.  
According to the veteran he was knocked unconscious when he 
was thrown off of his track vehicle and he doesn't remember 
anything prior to regaining consciousness in a hospital in 
Japan.  Dr. Borrego stated that it is very likely that any 
force that would have caused a back injury and ruptured 
spleen would also have caused an acceleration - deceleration 
closed head injury.  In a closed head injury such as this, 
the brain ends up moving forward and backward in the skull 
and can result in damage to the neurons.  Rimel et al., 1981, 
published research indicated that it is clear that 
significant neurobehavioral disability can follow seemingly 
trivial head injuries.  Also, the veteran's report of loss of 
consciousness and what sounds like a post traumatic amnesia 
or a lengthy loss of consciousness related to the accident is 
also suggestive that he suffered a significant closed head 
injury.  These types of closed head injuries can cause 
significant neurobehavioral dysfunction yet no abnormality on 
brain scans.

Dr. Borrego concluded that based on all available 
information, he would agree with the 1995 VA examination 
report that the veteran has a fairly severe organic brain 
syndrome and that it would seem that the presence of the 
organic brain syndrome is most likely due to the severe 
accident he suffered in Vietnam.  

The veteran asserts that his current organic brain syndrome 
was manifested as a result of the mine explosion which threw 
him off a truck during his period of active service.  He has 
argued that an injury to his head occurred in the same 
accident which resulted in a back injury and ruptured spleen.  

There exists no question that the veteran was injured in a 
mine blast during service while engaged in combat with the 
enemy.  Although the service medical records do not document 
a head injury, the actual treatment records associated with 
the injury in June 1970 are not of record.  The veteran's 
statements that he suffered a head injury as a result of the 
accident in June 1970 are found to be consistent with the 
circumstances of being thrown from a vehicle as the result of 
a mine explosion.  See 38 U.S.C.A. § 1154(b).  

The evidence establishes that the veteran's organic brain 
syndrome was incurred as a result of his in-service injury.  
The Board finds the opinions of Dr. Rines and Dr. Borrego to 
be probative as they were based upon review of the veteran's 
medical record, as well as physical examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Dr. Rines concluded that the veteran's current irascible, 
hostile and generally inappropriate psychological and social 
behavior was likely, by reasonable psychological probability, 
a direct result of an organic brain syndrome.  He added that 
it was clearly within the realm of psychological probability 
that the most reasonable and most likely known proximate 
cause was the combat incident in Vietnam in June of 1970, at 
which time a mine exploded under a vehicle in which  the 
veteran was riding in or on and which led to other grievous 
physical injuries.

Similarly, Dr. Borrego explained at great length that the 
veteran's disability is a sequelae of organic brain syndrome.  
He referred specifically to the medical evidence of record in 
formulating his opinion.  In addressing the suggestion that, 
perhaps, the veteran's disorder predated service, Dr. 
Borregos indicated that there was no evidence of a 
psychiatric disorder or neurologic diagnosis prior to his 
entering service.  He explained that the veteran's suggested 
learning disorder and attention deficit disorder with 
hyperactivity, was not likely to have resulted in his  
current neuropsychological status, adding that it would be 
highly unlikely that he could have made it through Army basic 
training and achieve the rank of E-4 with a pre-existing 
brain dysfunction.  Dr. Borrego addressed the 1990 cerebral 
vascular accident, explaining that it was not likely that the 
stroke would result in the symptoms the veteran currently 
displayed.  Alcohol abuse as a cause of his brain dysfunction 
was also dismissed in that a past history of alcohol abuse 
was not extensive enough to cause the persisting dementia as 
displayed.  

Dr. Borrego concluded that the pattern of neuropsychological 
test findings were consistent with a traumatic brain injury, 
and that the only head injury the veteran had sustained 
occurred when he was riding on a track vehicle that hit a 
mine and threw him off the vehicle while serving in hostile 
territory in Vietnam.  It was  reasoned that it was very 
likely that any force that would have caused a back injury 
and ruptured spleen would also have caused an acceleration - 
deceleration closed head injury which are known to cause 
significant neurobehavioral dysfunction not discernable on 
brain scans.  Based on the evidence as reviewed, it was 
concluded that the veteran had a fairly severe organic brain 
syndrome most likely due to the severe accident sustained in 
service.

At the very least, the evidence is in equipoise as to whether 
the veteran's current organic brain syndrome was manifested 
as a result of his period of active service.  There appears 
to be no conclusive medical opinion evidence to the contrary.  
Thus, the benefit of the doubt rule is for application; see 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); and entitlement 
to service connection for organic brain syndrome is granted.


ORDER

Entitlement to service connection for organic brain syndrome 
is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


